DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/20 has been entered.
Claims 1-15, 17-42, and 60-83 are pending.  Claims 3, 9, 12-15, 18-19, 22, 29, 33, 65, 76 and 82 are amended.  Claim 83 is new.  Claims 7-8, 10, 20-42, 60-61, 64-75, 79-80 are WITHDRAWN.
Prosecution on the merits continues for claims 1-6, 9, 11-15, 17-19, 62-63, 76-78 and 81-83.

In the species election of 7/15/2016, Applicants elected a nucleic acid encoding the TEP protein hSRP14 encoded by SEQ ID NO: 13. With regard to the MAR elements, Applicants have elected MAR 1-68 encoded by SEQ ID NO:1 and MAR X_S29 encoded by SEQ ID NO:3.

WITHDRAWN OBJECTIONS/REEJECTIONS
Any objection or rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection is moot.  Any argument pertinent to a new or modified rejection can be found below.
Priority
This application is a 371 of PCT/IB2014/000100 filed 02/01/2014; which claims priority to 61/759,802 02/01/2013; 61/800,244 03/15/2013; and 61/806,634 03/29/2013.  Thus, the earliest possible priority date is 2/1/2013.

CLAIMS
The claims are directed to recombinant nucleic acids encoding a “TEP” protein or RNA, wherein the TEP coding sequence is flanked by 5’ and 3’ transposon inverted terminal repeats.  Claim 3 has been amended to be newly independent, further requires a single MAR element, and limits the TEP protein to a specific markush group:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The instant specification teaches “TEP” as “a protein or functional RNA that is, directly or indirectly, involved in integration of nucleic acid sequences into a genome, processing or translation of the transgene RNA product or is involved in ER translocation, secretion, processing, folding, ER-golgy-plasma membrane transport, glycosylation and/or another post-translation modification of proteins such as transgene expression products" (paragraph [0015]).

Claims 3 and 15 are objected to because of the following informalities:  
Claim 3 is missing the word “nucleic” between “recombinant” and “acid” in line 1.  
Claim 15 is missing the word “and” in line 5: “the 5’ ITR and the 3’ ITR, and a single MAR element.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 12 remains rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the applicant regards as the invention.  This rejection is modified in light of Applicant’s amendments to the claims.
Claim 12 recites the term PIGGYBAC, which is a trademarked name. “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of pre-AIA  35 U.S.C. 112, second paragraph.” M.P.E.P. § 2173.05(u). Claim 12 uses the trade names to identify particular transposon system, so the claim is indefinite. 

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 09/02/2020 have been fully considered but are not persuasive.  Reiterates that the presence of a trademark in a claim is not necessarily indefinite, pointing to Ex Parte Nikolov, and that the age of the trademark and the generic nature of the term renders the claim definite.  The Examiner does not agree, as the term Piggybac is trademarked, and the instant application does not appear to show how it’s “generic” Piggybac system is any different than the trademarked vector system.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 15, 17, 62-63, 77-78, 81 and 82 remain and new claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO2011033375 to Mermod, hereinafter "Mermod,” of record, listed in Applicant’s IDS dated 7/16/15, in view of US Patent Application Publication NO. 2010/0105140 to Fahrenkrug, hereinafter “Fahrenkrug,” of record.  This rejection is modified to address Applicant's amendments to the claims.  Claim 1 requires a 5’ and a 3’ transposon-specific ITR, i.e. two ITRs, one 5’ to the sequence encoding the TEP protein and one 3’ to that sequence, as indicated above in the Claims Section.
Mermod qualifies as prior art under pre-AIA  35 U.S.C. 102(b), so this rejection cannot be overcome by evidence of prior invention or common ownership, even though Mermod shares at least one inventor with this application.
With regard to instant claim 1, Mermod discloses recombinant nucleic acids comprising the TEP protein hSRP14 (as a transgene) operably linked to a SV40 promoter and a transgene, operably linked to at least one MAR sequence (see page 8, 3rd paragraph, page 9, last paragraph; page 20, page 69- page 71, Table 1; FIG 10). 
Mermod discloses, 
“A MAR element is preferably inserted upstream of a promoter region to which a gene of interest is or can be operably linked.  However, in certain embodiments, it is advantageous that a MAR element is located upstream as well as downstream or just downstream of a gene/nucleotide acid sequence.”  Page 20, emphasis added.
Mermod discloses the nucleic acid can be encoded on any vector, and can be integrated into a host chromosome (Page 21 last paragraph; page 4 last paragraph bridging page 5).  Thus, Mermod discloses a recombinant nucleic acid vector accordingly:

    PNG
    media_image2.png
    163
    407
    media_image2.png
    Greyscale





However, Mermod does not disclose wherein the recombinant nucleic acid is encoded on a transposon-specific vector, which would provide a 5’ and 3’ flanking ITR region.
Fahrenkrug discloses a transposon specific vector system can be used to introduce a target DNA (transgene) into a host chromosome (paragraph [0022]).  Fahrenkrug discloses its transposon system can be use in parallel or with known transposon systems (paragraph [0021]).  Fahrenkrug discloses the target DNA is flanked by a 5’ ITR and a 3’ ITR (paragraphs [0019], [0115]-[0117]; FIG 3A; 4A; 5A). Fahrenkrug discloses transposon system vectors can comprise MAR elements, which “typically” flank the 
Thus, Fahrenkrug discloses a transposon based vector accordingly:
 
    PNG
    media_image3.png
    83
    825
    media_image3.png
    Greyscale


It would have been obvious to the skilled artisan to use the ITR based vector of Fahrenkrug for integrating the MAR-HSRP14-MAR recombinant nucleic acid of Mermod into Mermod’s host cells.  A skilled artisan would have been motivated to use the transposon system of Fahrenkrug because Mermod discloses any vector system can be used and Fahrenkrug discloses its systems are useful as a molecular genetic tool (paragraph [0019]).  A skilled artisan would have had a reasonable expectation of success, as expressing hSRP14 on a vector for genomic integration was known, and transposon systems as molecular genetic tools was known at the time of the invention. M.P.E.P. § 2143, part (I)(G) (teaching-suggestion-motivation rationale). In addition, combining Mermod’s recombinant nucleic acid vector and Fahrenkrug’s 5’ and 3’ ITRs is a combination of prior-art elements with predictable results, and it would also amount to applying Fahrenkrug’s known technique for inserting nucleic-acid vectors to Mermod’s known product ready for improvement to yield predictable results. M.P.E.P. § 2143, parts (I)(A) and (I)(D).
With regard to claims 2 and 15, Mermod discloses “a MAR element” for each transgene (page 8) and the hSPR14, and Fahrenkrug discloses MAR elements, which when used are located between the 5’ and 3’ ITR (paragraph [0035]).  
Further with regard to claim 15, wherein the recombinant nucleic acid molecule is part of a vector “the vector comprises, the 5’ ITR and the 3’ ITR, a single MAR element”,
The limitation of “the vector comprises, the 5’ ITR and the 3’ ITR, a single MAR element” can be interpreted as the vector comprising “at least one single MAR” – as in a MAR element that is not in 
To the extent that the claim limits the vector to a single MAR element in total, which the Examiner does not concede, Fahrenkrug discloses MAR elements are “typically” provided in pairs flanking a transgene; however such a statement necessarily suggests that there are non-typical situations where MAR elements are not provided in pairs.
Thus it would have been obvious to the skilled artisan to locate the one or more single MAR elements between the 5' and 3' ITR regions as claimed.
With regard to claims 4-6, hSRP14 is inherently a protein secretion pathway protein (see Mermod at page 9, last paragraph).
With regard to claim 17, which requires MARs encoded by SEQ ID NOs 1 or 3 are placed downstream of the hSPR14, but between the 5’ and 3’ ITR, Mermod discloses use of both or either MARs with 100% identity to SEQ ID NOs 1 and 3, and that singular MAR sequences can be located only downstream of a transgene (page 20; second paragraph).
With regard to claim 62, Mermod discloses the nucleic acids therein are provided in kits in separate containers, including “at least one vector” and one for instructions (page 10, Claims 43-45, 62 of Mermod).  Fahrenkrug discloses the transposon system therein can provide a nucleic acid encoding the transposase compatible with the ITRs on the same or different vector (paragraph [0022]).  And, Fahrenkrug discloses the nucleic acid encoding the transposon systems therein can be included in kits (paragraphs [0075]-[0076]).  Thus, it would have been obvious to provide a nucleic acid encoding the transposase in a kit according to claim 62.  The kit of claim 62 requires that three vectors be contained in three containers, but there is no evidence in the specification or the art that the choice of how these elements are physically provided to a practitioner is somehow critical.  The requirement for multiple containers appears to be solely a design choice; rearranging parts does not clearly alter the operation of 
With regard to claim 63, wherein “more than one type of vector is provided”, neither the instant claim nor the specification defines “types” of vectors.  The only discussion of “types” of vectors is at paragraph [0201], however this section does not define “types" of vectors.  The claim is interpreted as vectors encoding different nucleic acid sequences.  Mermod discloses the nucleic acids therein are provided in kits in separate containers, including “at least one vector” and one for instructions (page 10, Claims 43-45, 62 of Mermod).  Further, Mermod discloses the nucleic acid molecules can be provided on “two or more vectors” (page 21).  Fahrenkrug discloses the transposon system therein can provide a nucleic acid encoding the transposase compatible with the ITRs on the same or different vector (paragraph [0022]).   Further, Mermod discloses additional secretory proteins can be included, including hSPR14, SPR9 or SPR54 (page 9, 3rd paragraph; page 39). Thus, it would have been obvious to provide a nucleic acid encoding the transposase using different types of vectors in a kit according to claim 63.
With regard to claim 77, wherein the transgene is between the 5’ and  MAR, and “wherein the transgene is optionally an antibiotic resistance gene or a gene encoding an immunoglobulin and the optional further promoter is located between the 5’ ITR and the MAR” can be reasonably interpreted as:
The “optionally” modifies both the antibiotic resistance gene and the immunoglobulin gene:
“wherein the transgene is optionally an antibiotic resistance gene or optionally a gene encoding an immunoglobulin and the optional further promoter is located between the 5’ ITR and the MAR.”  This interpretation does not actually limit the transgene, as both are optional;
OR
“wherein the transgene is an antibiotic resistance gene or a gene encoding an immunoglobulin and the optional further promoter is located between the 5’ ITR and the MAR.” 
This interpretation requires either an antibiotic resistance gene or a gene encoding an immunoglobulin.
For the purposes of prosecution, the claim is interpreted to not require a specific transgene.  Regardless, Mermod discloses wherein a transgene is an immunoglobulin gene (page 43).
Regardless, the claim requires wherein the transgene, and its optional further promoter are between the 5’ ITR and a MAR sequence.  Fahrenkrug discloses the target DNA is flanked by a 5’ ITR and a 3’ ITR (paragraphs [0019], [0115]-[0117]; FIG 3A; 4A; 5A). Fahrenkrug discloses transposon system vectors can comprise MAR elements, which typically flank the transcriptional unit and are internal to ITRs (paragraph [0035]).  Fahrenkrug discloses the transgene is operably linked to a promoter (paragraph [0037]).
Thus, Fahrenkrug discloses a transposon based vector accordingly:
 
    PNG
    media_image3.png
    83
    825
    media_image3.png
    Greyscale


Thus, Fahrenkrug discloses it is known to place a transgene, driven by a promoter, between a 5' ITR and a MAR element.  A skilled artisan would have been motivated to place the transgene between a 5' ITR and a MAR element, as selection of a material based on its suitability for its intended use supports a prima facie obviousness determination (2144.07).  In the instant case, Fahrenkrug discloses it is known to provide transgenes between MAR sequences, which themselves are between 5’ and 3’ITR sequences.
With regard to claim 78, wherein the TEP protein is directly or indirectly involved in the poste-translational modification of a transgene expression product, Mermod disclose hSRP14 is a protein secretion pathway protein (see Mermod at page 9, last paragraph).  Mermod discloses hSRP14 influences the post-translational modification of an immunoglobulin transgene (pages 61-62).
With regard to claim 81, applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are identical to Mermod’s SEQ ID Nos 1 and 3, respectively.
With regard to claim 82, wherein the transgene encodes a therapeutic protein, Mermod discloses his system for delivering therapeutic proteins (page 13, first paragraph under “Detailed description”).
With regard to new claim 83, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.

RESPONSE TO ARGUMENTS
Applicant's arguments filed July 25, 2018 have been fully considered but they are not persuasive.  With regard to the 103 rejection over Mermod in view of Fahrenkrug, Applicant argues that because the Mermod’s systems work, and Applicant argues the addition of a MAR element as disclosed by Fahrenkrug would undermined the ability of Mermod’s system to function:
 	“Mermod obtains superior yields obtained with the MAR containing vectors in the cells with increased HR.  His vectors advantageously integrate into the genome of a cell to form concatemeric structures which can comprise hundreds of transgenes.  As the Office noted Mermod works without any transcriptional structures.
Fahrenkrug seeks to show that his transposon vectors work in integrating transgenes into a chromosome, noting that formation of multi-copy concatemers typical for non-transposon mediated integration (note such as the one of Mermod) only happened in one clone tested (paragraph [0099]), thus indicating that use of transposons disfavors the formation of concatemers, the very structures that Mermod seeks to obtain for his transgene vector (See Mermod, e.g. abstract).  Thus, applicant submits 

The Examiner disagrees.  The claims are to a composition, not a method of using the composition.  In addition, contrary to Applicant’s assertion, Mermod is not limited to only the insertion of concatemers.  Mermod discloses embodiments which “may” form concatemers, (page 4) which allows for embodiments which do not form concatemers.  Further, Fahrenkrug does not teach away from generating concatemers. The number of concatemers formed in Fahrenkrug does not undermine the rejection of record to a composition encoding a TEP non-coding RNA within a transposon construct.
With regard to amended claim 3, Applicant argues that the claims are structured as to exclude an additional MAR element.  While the Examiner does not necessarily agree, the rejection of claim 3, and its dependent claims as obvious over Mermod and Fahrenkrug was withdrawn.  A new rejection over Mermod, Fahrenkrug and newly cited US Application NO: 2003/0087342 is provided below.

Claims 3, 9, 11-14,18,19,76 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO2011033375 to Mermod, hereinafter "Mermod,” of record, listed in Applicant’s IDS dated 7/16/15, in view of US Patent Application Publication NO. 2010/0105140 to Fahrenkrug, hereinafter “Fahrenkrug,” of record, and further in view of US Patent Application Publication No: 2003/0087342, herein the ‘342 Application.  
Claim 3 requires a 5’ and a 3’ transposon-specific ITR, i.e. two ITRs, wherein the ITRs flank a TEP protein and a single MAR as indicated above in the Claims Section.
Mermod qualifies as prior art under pre-AIA  35 U.S.C. 102(b), so this rejection cannot be overcome by evidence of prior invention or common ownership, even though Mermod shares at least one inventor with this application.
With regard to instant claim 3, Mermod discloses recombinant nucleic acids comprising the TEP protein hSRP14 (as a transgene) operably linked to a SV40 promoter and a transgene, operably linked to at least one MAR sequence (see page 8, 3rd paragraph, page 9, last paragraph; page 20, page 69- page 71, Table 1; FIG 10). 
Mermod discloses, 
“A MAR element is preferably inserted upstream of a promoter region to which a gene of interest is or can be operably linked.  However, in certain embodiments, it is advantageous that a MAR element is located upstream as well as downstream or just downstream of a gene/nucleotide acid sequence.”  Emphasis added.
Mermod discloses the nucleic acid can be encoded on any vector, and can be integrated into a host chromosome (Page 21 last paragraph; page 4 last paragraph bridging page 5).  Thus, Mermod discloses a recombinant nucleic acid vector accordingly:

    PNG
    media_image4.png
    55
    334
    media_image4.png
    Greyscale


However, Mermod does not disclose wherein the recombinant nucleic acid is encoded on a transposon-specific vector, which would provide a 5’ and 3’ flanking ITR region.
Fahrenkrug discloses a transposon specific vector system can be used to introduce a target DNA (transgene) into a host chromosome (paragraph [0022]).  Fahrenkrug discloses its transposon system can be use in parallel or with known transposon systems (paragraph [0021]).  Fahrenkrug discloses the target DNA is flanked by a 5’ ITR and a 3’ ITR (paragraphs [0019], [0115]-[0117]; FIG 3A; 4A; 5A). Fahrenkrug discloses transposon system vectors can comprise MAR elements, which “typically” flank the transcriptional unit and are internal to ITRs (paragraph [0035]).  Fahrenkrug discloses the transgene is operably linked to a promoter (paragraph [0037]).
Thus, Fahrenkrug discloses a transposon based vector accordingly:

    PNG
    media_image3.png
    83
    825
    media_image3.png
    Greyscale


The ‘342 Application discloses vectors comprising MAR elements and promoters operably linked to a transgene (Abstract, paragraphs [0034], [0080]).  The ‘342 Application discloses that the vectors can comprise a “single” MAR element (paragraph [0074]).  The ‘342 Application discloses that the vectors can encode chaperone proteins (paragraph [0044]).  The ‘342 Application discloses MAR elements have both insulating and transcription enhancing abilities (paragraph [0025]).  FIG 7 of the ‘342 Application demonstrates a single MAR element operably linked to a transgene (pLM and pML) has increased expression over vectors without a MAR element (pGL3). 
It would have been obvious to the skilled artisan to use the ITR based vector of Fahrenkrug for integrating the HSRP14-MAR recombinant nucleic acid of Mermod into Mermod’s host cells.  A skilled artisan would have been motivated to use the transposon system of Fahrenkrug because Mermod discloses any vector system can be used and Fahrenkrug discloses its systems are useful as a molecular genetic tool (paragraph [0019]).  A skilled artisan would have recognized that a single MAR element would have been capable of providing increased transcription on a vector, as single MAR elements operably linked to transgenes have been shown to provide increased expression, as demonstrated by the ‘342 application. Further, Fahrenkrug discloses MAR elements “typically” flank a transgene – but does not absolutely require such a structure.  However such a statement necessarily suggests that there are non-typical situations where MAR elements are not provided in pairs.  A skilled artisan would have had a reasonable expectation of success, as expressing hSRP14 on a vector for genomic integration was known, and transposon systems as molecular genetic tools was known at the time of the invention. M.P.E.P. § 2143, part (I)(G) (teaching-suggestion-motivation rationale). In addition, combining Mermod’s recombinant nucleic acid vector and Fahrenkrug’s 5’ and 3’ ITRs is a combination of prior-art elements with predictable results, and it would also amount to applying Fahrenkrug’s known technique for 
With regard to claim 9, applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are identical to Mermod’s SEQ ID Nos 1 and 3, respectively.
With regard to claim 11, wherein the nucleic acid molecule of claim is at least about 5000 bps long, it is noted that Mermod discloses use of MAR SEQ ID NO:1, which has 3616 bp; and MAR SEQ ID NO:3 which has 3354 base pairs, which flank the hsRP14 encoding sequence.  As such Mermod recombinant nucleic acid sequence is necessarily at least 5000 base pairs long.
With regard to claim 12, wherein the ITRs are of Sleeping Beauty, it is noted that Mermod does not disclose a transposon system.  However, Fahrenkrug identifies nine transposon systems in addition to his own that were well-known at the time for integrating desired DNA into vertebrate cells (paragraphs [0021]-[0022]), demonstrating that the use of these elements was routine in this art. Fahrenkrug discloses its system is distinct from known systems, including Sleeping Beauty and PiggyBac, but that its system can be one more tool in the box and can be used with the known transposon system (paragraph [0021]) especially when taking advantage of differences in integration site preferences between the known systems (paragraph [0021], last sentence).  While Fahrenkrug himself exemplifies a different transposon system, he explicitly acknowledges that Sleeping Beauty and PiggyBac were known in the art as useful transposon systems.  Thus, it would have been obvious to the skilled artisan to substitute Fahrenkrug’s transposon ITRs with the 5’ and 3’ ITRs of Sleeping Beauty or PiggyBac, depending on need.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the transposon systems of Fahrenkrug for Sleeping Beauty of PiggyBac because they are all explicitly taught as being useful for integration of transgenes into genomic structures. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements 
With regard to claim 13, wherein the recombinant nucleic acid encodes the TEP protein of SPR14 and at least one transgene, and “wherein the recombinant nucleic acid is adapted to express the at least one transgene within a cell transfected with the recombinant nucleic acid at a level of above 1 g/l" it is noted that the instant claim is indefinite, and the minimal structural requirement which necessarily results in the claimed functional “effect” is not defined in the claim or the instant specification, therefore, for the purposes of prosecution, the claimed effect is dependent upon the structural requirements of independent claim 3, which minimally discloses a hSRP14 encoding nucleic acid flanked by a 5' and 3' transposon specific ITR.  Fahrenkrug discloses its transposon system results in increased transgenesis (integration) (paragraph [0019]).  Further, Mermod discloses second transfections into mammalian cells of integrating recombinant nucleic acids flanked by MARs sequences resulted in higher transgene expression (page 5, 3rd paragraph, pages 27-28; pages 50-51).  Thus, the 
With regard to claim 14, Mermod discloses its nucleic acids are part of a vector (Page 21 last paragraph).
With regard to claims 18 and 19, as amended, the claims require the TEP protein is driven by a fusion protein, or combinations of promoters and enhancers, wherein the promoters are limited to the species claimed within the Markush group.  Thus the claim includes any species promoter from those listed plus any enhancer.  Mermod discloses the vector includes a CMV enhancer and the GAPDH promoter FIG 10.  Thus, Mermod discloses the claimed structure.
With regard to claim 76, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.

Conclusion
No claims are allowed.  No claims are free of the prior art.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633